Case 8:20-cv-02667-KKM-AEP Document 10 Filed 01/13/21 Page 1 of 2 PageID 62




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


VEAMCAST CORP.,

      Plaintiff,

v.                                                 Case No. 8:20-cv-2667-T-210AEP

FACEBOOK, INC.,

     Defendant.
____________________________________/

                                       ORDER

      This order follows the Court’s examination of the letter motion filed by Mr.

Joseph Dean on January 7, 2021. (Doc. 9.) The Court construes this motion as a

motion for an extension of time to retain counsel and denies it without prejudice. Per

the Court’s Order on December 12, 2020 (Doc. 7.), Mr. Dean has additional time to

submit an amended complaint alleging claims that he maintains on behalf of himself

rather than on behalf of Veamcast. See 28 U.S.C. 1654 (“In all courts of the United

States the parties may plead and conduct their own cases personally or by

counsel . . . .”); Local Rule 2.03(e) (“A corporation may appear and be heard only

through counsel admitted to practice in the Court pursuant to Rule 2.01 or 2.02.”). If

he fails to do so by February 8, 2021, this action will be dismissed without prejudice.
Case 8:20-cv-02667-KKM-AEP Document 10 Filed 01/13/21 Page 2 of 2 PageID 63




     ORDERED in Tampa, Florida, on January 13, 2021.
